USCA4 Appeal: 22-6258      Doc: 26         Filed: 12/19/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6258


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        OSCAR ANTONIO GRANDE, a/k/a Pantera,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Rossie David Alston, Jr., District Judge. (1:04-cr-00283-RDA-2)


        Submitted: December 15, 2022                                Decided: December 19, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Lana Manitta, LAW OFFICE OF LANA MANITTA, PLLC, Purcellville,
        Virginia, for Appellant. Jessica D. Aber, United States Attorney, Joseph Attias, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
        Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6258      Doc: 26         Filed: 12/19/2022     Pg: 2 of 2




        PER CURIAM:

              Oscar Antonio Grande appeals the district court’s order denying his motion for

        compassionate release, brought pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the

        First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After

        reviewing the record, we conclude that the district court did not abuse its discretion in

        denying Grande’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per

        curiam) (stating standard of review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we

        affirm the district court’s order. United States v. Grande, No. 1:04-cr-00283-RDA-2 (E.D.

        Va. filed Feb. 8, 2022 & entered Feb. 10, 2022). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2